DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 02/17/2021 has been entered. Claims 1-7 are cancelled.  Claims 8-16 are added new. Therefore, Claims 8-16 are pending and addressed below.                                                         

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are 
In Independent claim 8, the claimed features "a receiving section" and "a control section", in independent claim 13 "a transmitting section" and "a control section",  in independent claim 14 "a receiving section", "a first control section", "a transmitting section" and "a second control section", invoke 112 (f).











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN; Zhe et al (US 20200305007), hereinafter CHEN, in view of NPL (Huawei, R2-1801948 Introducing MAC CEs for NR MIMO, 26th February - 2nd March 2018), hereinafter NPL-1.
Regarding claims 8 and 12, Chen teaches, a terminal / a radio communication method for a terminal, comprising: 
a receiving section (CHEN: Fig. 15, 1503 transmitter/receiver) that receives a first higher layer parameter including a plurality of pieces of spatial relation information for a physical uplink control channel (PUCCH), and receives a medium access control - control element (MAC CE) indicating one piece of spatial relation information corresponding to one PUCCH resource among the plurality of pieces of spatial relation information (CHEN: Fig. 1A, [3]-[4], teaches UE receiving “PUCCH-Spatial-relation-info” which comprises multiple spatial relation information via RRC signaling ( a higher layer signaling), and determine one of the spatial relation information based on MAC-CE indication).
 Chen does not expressly teach, a control section that determines a bandwidth part (BWP) to which the one piece of spatial relation information indicated by the MAC CE is applied, and controls PUCCH transmission in the BWP by using the one piece of spatial relation information and the one PUCCH resource.
However, in the same field of endeavor, NPL-1 teaches, a control section (NPL-1: teaches a method by 5G RAN system, which comprises base station and terminal. Terminal is known to have processor and controller) that determines a bandwidth part (BWP) to which the one piece of spatial relation information indicated by the MAC CE is applied, and controls PUCCH transmission in the BWP by using the one piece of spatial relation information and the one PUCCH resource (NPL-1: Fig. 7; ch. 2.7 “MAC CE for Activation/Deactivation of spatial relation for a PUCCH resource”, teaches BWP is indicated in the MAC-CE that activates the spatial relation information, and BWP is used for transmission of PUCCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s method/terminal to include BWP information of PUCCH in the MAC-CE.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced 5G wireless operation by Introducing the MAC CE for Activation/Deactivation of spatial relation for PUCCH resource (NPL-1: ch. 3, “Proposal 7”).
Regarding claim 13, Chen teaches, a base station comprising: 
a transmitting section (CHEN: Fig. 16, 1603 transceiver) that transmits a first higher layer parameter including a plurality of pieces of spatial relation information for a physical uplink control channel (PUCCH), and transmits a medium access control - control element (MAC CE) indicating one piece of spatial relation information corresponding to one PUCCH resource among the plurality of pieces of spatial relation information (CHEN: Fig. 1A, [3]-[4], teaches UE receiving “PUCCH-Spatial-relation-info” which comprises multiple spatial relation information via RRC signaling ( a higher layer signaling) from the base station, and determine one of the spatial relation information based on MAC-CE indication transmitted from the base station).
Chen does not expressly teach, a control section that controls reception of a PUCCH, wherein the PUCCH is transmitted in a bandwidth part (BWP) to which the one piece of spatial relation information indicated by the MAC CE is applied, based on the one PUCCH resource and the one piece of spatial relation information.
However, in the same field of endeavor, NPL-1 teaches, a control section (NPL-1: teaches a method by 5G RAN system, which comprises base station and terminal. Base station is known to have processor and controller) that controls reception of a PUCCH, wherein the PUCCH is transmitted in a bandwidth part (BWP) to which the one piece of spatial relation information indicated by the MAC CE is applied, based on the one PUCCH resource and the one piece of spatial relation information (NPL-1: Fig. 7; ch. 2.7 “MAC CE for Activation/Deactivation of spatial relation for a PUCCH resource”, teaches BWP is indicated in the MAC-CE that activates the spatial relation information, and BWP is used for transmission of PUCCH, to the base station, therefore, the base station is receiving the PUCCH in the BWP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s base station to include reception of PUCCH over a BWP indicated in the MAC-CE.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced 5G wireless operation by Introducing the MAC CE for Activation/Deactivation of spatial relation for PUCCH resource (NPL-1: ch. 3, “Proposal 7”).
Regarding claim 14, Chen teaches, a system comprising a terminal and a base station, wherein 
the terminal comprises: 
a receiving section (CHEN: Fig. 15, 1503 transmitter/receiver) that receives a first higher layer parameter including a plurality of pieces of spatial relation information for a physical uplink control channel (PUCCH), and receives a medium access control - control element (MAC CE) indicating one piece of spatial relation information corresponding to one PUCCH resource among the plurality of pieces of spatial relation information (CHEN: Fig. 1A, [3]-[4], teaches UE receiving “PUCCH-Spatial-relation-info” which comprises multiple spatial relation information via RRC signaling ( a higher layer signaling), and determine one of the spatial relation information based on MAC-CE indication), and 
the base station comprises: 
a transmitting section (CHEN: Fig. 16, 1603 transceiver) that transmits the first higher layer parameter and the MAC CE (CHEN: Fig. 1A, [3]-[4], teaches UE receiving “PUCCH-Spatial-relation-info” which comprises multiple spatial relation information via RRC signaling ( a higher layer signaling) from the base station, and determine one of the spatial relation information based on MAC-CE indication transmitted from the base station).
Chen does not expressly teach, the terminal comprises: a first control section  that determines a bandwidth part (BWP) to which the one piece of spatial relation information indicated by the MAC CE is applied, and controls PUCCH transmission in the BWP by using the one piece of spatial relation information and the one PUCCH resource, the base station comprises: a second control section that controls reception of the PUCCH in the BWP.
However, in the same field of endeavor, NPL-1 teaches, the terminal comprises: a first control section (NPL-1: teaches a method by 5G RAN system, which comprises base station and terminal. Terminal is known to have processor and controller) that determines a bandwidth part (BWP) to which the one piece of spatial relation information indicated by the MAC CE is applied, and controls PUCCH transmission in the BWP by using the one piece of spatial relation information and the one PUCCH resource (NPL-1: Fig. 7; ch. 2.7 “MAC CE for Activation/Deactivation of spatial relation for a PUCCH resource”, teaches BWP is indicated in the MAC-CE that activates the spatial relation information, and BWP is used for transmission of PUCCH), and 
the base station comprises: a second control section (NPL-1: teaches a method by 5G RAN system, which comprises base station and terminal. Base station is known to have processor and controller) that controls reception of the PUCCH in the BWP (NPL-1: Fig. 7; ch. 2.7 “MAC CE for Activation/Deactivation of spatial relation for a PUCCH resource”, teaches BWP is indicated in the MAC-CE that activates the spatial relation information, and BWP is used for transmission of ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s system to include transmission and reception of PUCCH over a BWP indicated in the MAC-CE.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced 5G wireless operation by Introducing the MAC CE for Activation/Deactivation of spatial relation for PUCCH resource (NPL-1: ch. 3, “Proposal 7”).
Regarding claim 9, Chen, in view of NPL-1, teaches the terminal, as outlined in the rejection of claim 8.
Chen does not expressly teach, wherein the MAC CE includes a first field indicating a serving cell to which the one piece of spatial relation information indicated by the MAC CE is applied and a second field indicating the BWP to which the one piece of spatial relation information indicated by the MAC CE is applied.
However, in the same field of endeavor, NPL-1 teaches, wherein the MAC CE includes a first field indicating a serving cell to which the one piece of spatial relation information indicated by the MAC CE is applied and a second field indicating the BWP to which the one piece of spatial relation information indicated by the MAC CE is applied (NPL-1: Fig. 7; ch. 2.7 “MAC CE for Activation/Deactivation of spatial relation for a PUCCH resource”, teaches Cell ID and BWP ID in MAC-CE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s terminal to include serving cell and BWP indication in the MAC-CE.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced 5G wireless operation by Introducing the MAC CE for Activation/Deactivation of spatial relation for PUCCH resource (NPL-1: ch. 3, “Proposal 7”).
Regarding claim 10, Chen, in view of NPL-1, teaches the terminal, as outlined in the rejection of claim 9.
Chen does not expressly teach, wherein a length of the first field is 5 bits and a length of the second field is 2 bits.
However, in the same field of endeavor, NPL-1 teaches, wherein a length of the first field is 5 bits and a length of the second field is 2 bits (NPL-1: Fig. 7; ch. 2.7 “MAC CE for Activation/Deactivation of spatial relation for a PUCCH resource”, teaches Cell ID field is 5 bits and BWP ID field is 2 bits).

This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced 5G wireless operation by Introducing the MAC CE for Activation/Deactivation of spatial relation for PUCCH resource (NPL-1: ch. 3, “Proposal 7”).

Claims 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of NPL-1, as applied to the rejection of claim 8 above, and further in view of Kang Jiwon et al (US 20210136768), hereinafter Kang.
Regarding claims 11, 15 and 16, Chen, in view of NPL-1, teaches the terminal, as outlined in the rejection of claims 8, 9 and 10.
Chen and NPL-1 do not expressly teach, wherein the receiving section receives a second higher layer parameter including information indicating one or more PUCCH resources, and the control section determines, based on downlink control information (DCI), the one PUCCH resource among the one or more PUCCH resources.
 wherein the receiving section receives a second higher layer parameter including information indicating one or more PUCCH resources, and the control section determines, based on downlink control information (DCI), the one PUCCH resource among the one or more PUCCH resources (Kang: [114] “A set of PUCCH resources is configured by higher layer signaling, and a PUCCH resource within the configured set is indicated by downlink control information (DCI)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s terminal to include receiving a higher layer signaling with one or more PUCCH resource, and receiving a DCI with indication of one PUCCH resource.
This would have been obvious because it would motivate one of ordinary skill in the art to reduce signaling overhead in a system and thus reduce communication latency by newly defining a PUCCH and PUCCH DMRS design or configuration for transmitting a PUCCH using a plurality of uplink beams (Kang: [23]).


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

NPL, MediaTek, R2-1802405 MAC CEs for Beam Management and CSI Acquisition, Feb. 26 – March 2, 2018.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472